Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed June 7, 2022 have been fully considered but they are not persuasive. Upon further consideration of the secondary reference used in the previous rejection, Morris et al. (US 9,281,128), it will become clear that the attributes pertaining to isolation of the lower voltage source from the top plate is disclosed.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2004/0091203) in view of Morris et al. (US 9,281,128).

With respect to Claims 1 and 2; Huber et al. [Fig. 4] shows an electrical arrangement, comprising: a first microelectromechanical relay 10’, the first microelectromechanical relay comprising a beam element 30’ configured to switch [0054] from a first position adjacent to a first electrode 20c’ to a second position adjacent a second electrode 12; a first RF electrode 20a and second RF electrode 20b configured to be either electrically isolated or electrically coupled to the beam element 30’ in the following manner depending on the beam element position: when the beam element 30’ is in the first position adjacent to the first electrode 20c’, the first and second RF electrodes 20a, 20b are coupled to the beam element 30’; when the beam element is in the second position adjacent to the second electrode 12, the first and second RF electrodes 20a, 20b are electrically isolated.
However Huber et al. does not show circuit details.
Morris et al. [Fig. 2D] shows an analogous microelectromechanical relay with circuit details which include a first isolation circuit [at 50] coupled to the analogous first    electrode 40 including a first bias resistor 50 and configured to isolate a lower voltage source from the first electrode  [Col. 5, lines 36-42]; and a second isolation circuit [at 44] coupled to the analogous second electrode 32 including a second bias resistor 44 and configured to isolate an upper voltage source from the second electrode [C. 8, L 1-10].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical arrangement shown by Huber et al. to include a bias resistor coupled to each electrode as shown by             Morris et al. and further configure the resistors to isolate the electrodes from unintended  sources of electricity with the addition of resistors within the circuit thereby ensuring desired objectives which ultimately will serve to increase the mean time to failure.


Claims 5,  6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2004/0091203)  and Morris et al. (US 9,281,128) in view of       Smith et al. (US 8,861,218).
Huber et al. shows the first microelectromechanical relay 10’ comprising first         RF electrode 20a and second RF electrode 20b configured to be either electrically isolated or electrically coupled to the beam element 30’.
	Morris et al. is relied upon to teach the use of resistors 44, 50 to create isolation circuits with respect to each electrode, where electrode 32 also serves as the beam, therefore resistor 44 is a beam isolation resistor.


	However neither Huber et al. nor Morris et al. show or teach at least two microelectromechanical relays coupled in parallel.
	Smith et al. teaches the use of a of a number of microelectromechanical relays [Fig. 16] rather than using an larger individual microelectromechanical relay resulting in at least two analogous first RF electrodes of the at least two electrical arrangements being coupled together; and at least two analogous second RF electrodes of the at least two electrical arrangements being coupled together [Col. 18, lines 26-36].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect the modified microelectromechanical relay of Huber et al. in parallel with another microelectromechanical relay as taught by Smith et al. to replace the function of a larger individual microelectromechanical relay while retaining the teachings of Morris et al. which would result in  at least one beam isolation resistor disposed between two beam elements of the at least two electrical arrangements.

Allowable Subject Matter
Claims 3, 4, 7-13, 15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833